Citation Nr: 1031508	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-35 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1937 to 
July 1943; he died in July 2004.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was brought before the Board in February 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the appellant in the 
development of her claim, to include obtaining a VA medical 
opinion.  The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issue on appeal.


FINDINGS OF FACT

1.	The Veteran died in July 2004; the immediate cause of death 
listed on his death certificate is cardiopulmonary arrest.  
Severe left ventricular dysfunction contributed to the 
Veteran's death.

2.	At the time of the Veteran's death, service connection was in 
effect for chronic bronchitis and moderately advanced chronic 
pulmonary tuberculosis, arrested.

3.	The competent evidence fails to demonstrate that either the 
cause of death or contributing factors listed on the Veteran's 
death certificate were incurred in or related to his military 
service, or that a service-connected condition contributed 
substantially to the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).  38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the appellant received notification through 
September 2004 and May 2009 VCAA letters.  These notice letters 
advised the appellant what information and evidence was needed to 
substantiate the claim decided herein and what information and 
evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the appellant.  She was specifically told that it 
was her responsibility to support the claim with appropriate 
evidence.  Finally the letter advised her of what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the appellant was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

The United States Court of Appeals for Veterans Claims (Court) 
recently held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that 
when adjudicating a claim for Dependency and Indemnity 
Compensation (DIC), VA must perform a different analysis 
depending upon whether a Veteran was service connected for a 
disability during his or her lifetime, and concluded generally, 
that 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) 
a statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  The Board notes the May 2009 notice letter 
conformed to the requirements of Hupp.  

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  All 
VA and private treatment records identified by the appellant have 
also been obtained, as has a VA opinion regarding whether the 
Veteran's death was attributable to his active service.  The VA 
opinion is adequate in that it involved a complete review of the 
claims folder and provides an etiological opinion with supporting 
rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
After review of the VA opinion of record, the Board finds that VA 
has made reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A(a); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 
2008).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a) (2009).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2009).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2009).

In addition, certain chronic disabilities, including organic 
heart disease, are presumed to have been incurred in service if 
manifest to a degree of 10 percent within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

In the present case, the cause of the Veteran's death was 
reported on the death certificate as cardiopulmonary arrest.  
Severe left ventricular dysfunction is noted as an underlying 
condition contributing to death on the death certificate.  At the 
time of the Veteran's death, he was service-connected for chronic 
bronchitis and moderately advanced chronic pulmonary 
tuberculosis, arrested; the Veteran was not service-connected for 
a cardiac disorder.

The appellant asserts that the Veteran's cause of death is 
related to his active service.  Specifically, she contends that 
the Veteran's service-connected disabilities materially 
contributed to his death, in that they rendered him less capable 
of resisting the effects of the non-service-connected heart 
conditions that eventually led to his death.

Initially, the Board observes that the appellant does not 
contend, nor does the evidence suggest, that the causes of death 
listed on the death certificate are directly attributable to the 
Veteran's active service.  As such, the Board will not address 
this aspect of the claim.

In support of her claim, the appellant has submitted treatment 
records and a July 2005 statement from Dr. Rubin, the Veteran's 
private physician.  In addition, the appellant has directed the 
Board's attention to two VA examinations performed prior to the 
Veteran's death.  In a March 2002 treatment record, Dr. Rubin 
noted that the Veteran was unable to tolerate various 
cardioprotective medications due to the presence of his severe 
lung disease.  The March 2002 treatment record further notes that 
the Veteran's lung disease "has definitely limited [the] ability 
to treat [the Veteran's] cardiac disease optimally."  

An October 2002 VA examination report found that the Veteran's 
service-connected arrested pulmonary tuberculosis as likely as 
not resulted in chronic obstructive pulmonary disease (COPD).  
Further, the VA examiner found that, clinically, the COPD limited 
options for therapy of the Veteran's atherosclerotic heart 
disease.

A second VA was obtained in April 2003.  Following a review of 
the claims folder and consultation with the physician who 
conducted the October 2002 VA examination, the April 2003 VA 
examiner found that the Veteran's lung disease "did not cause or 
aggravate his severe coronary artery disease."  The VA examiner 
noted that, while the Veteran's chronic bronchitis could place 
him at higher risk for intra- and peri-operative complications, 
his service-connected lung conditions had not permanently 
aggravated his cardiac condition beyond its normal progression.

Finally, following the Veteran's death, the appellant submitted a 
July 2005 statement from Dr. Rubio, the Veteran's treating 
private physician.  In this statement, Dr. Rubio notes that the 
Veteran's lung disease directly contributed to the decisions to 
not perform coronary artery revascularization on the Veteran.  
Further, Dr. Rubio noted that the Veteran's lung disease also led 
to his poor nutrition state and, with that weakened immune 
system, allowed for him to develop a pneumonia that eventually 
led to his cardiopulmonary arrest.

In light of the evidence described above, a VA opinion was 
obtained in August 2007.  Following a review of the claims 
folder, including the treatment records and statements provided 
by Dr. Rubio, the VA physician noted that lung disease is not 
listed on the death certificate as contributing to death and, 
while the Veteran's lung disease was undoubtedly taken into 
consideration during therapy of his cardiac disease, it is less 
likely than not his death was caused by or a result of his lung 
disease due to an inability to treat the heart disease.  In this 
regard, the VA physician noted the Veteran's age of 82 year old, 
extensive coronary artery disease, and poor left ventricular 
function all contributed to the decision of how to treat the 
Veteran's cardiac conditions.

Finally, following the submission of additional private treatment 
records related to the Veteran's heart conditions, another VA 
medical opinion was obtained in March 2010.  After reviewing the 
claims file, the VA physician opined that it is "very unlikely" 
that the Veteran's service-connected tuberculosis with its 
sequelae of bronchitis contributed substantially or materially to 
the Veteran's death, combined to cause death, aided or lent 
assistance to the production of his death, or had a material 
influence in accelerating death.  In support of this opinion, the 
VA physician, a pulmonologist, noted the Veteran had normal 
spirometry, with normal FEV1/FVC, indicating that, despite the 
bronchitis, the Veteran had normal lung physiological function.  
Further, the VA physician found that, given the normal lung 
physiological function, the Veteran's service-connected lung 
disorders would not be expected to impact the ventricular 
dysfunction or cardiac arrest, either directly or in terms of his 
ability to tolerate these events.

In deciding whether the Veteran's cause of death is related to 
service or service-connected disabilities, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the same 
time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over another.  
Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

Here, there are legitimate reasons for accepting the VA 
examiners' unfavorable medical opinions over the favorable 
treating physician's medical opinion.  With regard to medical 
evidence, an assessment or opinion by a health care provider is 
never conclusive and is not entitled to absolute deference.  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a 
medical opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

In the instant case, the Veteran's treating physician's July 2005 
statement is based on the opinion that the Veteran's service-
connected lung disorders allowed him to develop pneumonia, which 
eventually led to his cardiac arrest.  However, Dr. Rubin fails 
to offer any sort of rationale for this opinion, particularly in 
light of the normal lung function described by the VA physicians' 
opinions.  In comparison, the VA examiners opinion was rendered 
after a review of the claims file, including the Veteran's 
pertinent medical records and history, and provided a full 
rationale for the negative opinions, namely, that the Veteran had 
normal lung function at the time of his death, as well as factors 
other than his service-connected lung disorders that affected 
treatment decisions.  Accordingly, the Board finds the August 
2007 and March 2010 VA opinions to be of greater probative 
weight.  See Bloom, supra.

The Board sympathizes with the appellant and acknowledges her 
contentions that her late husband's death is related to his 
service-connected disabilities.  However, there is no medical 
basis for such a finding, and as a layperson, the appellant is 
not competent to provide evidence regarding the etiology of the 
Veteran's diseases.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Furthermore, insofar as the Veteran's service-
connected disabilities affected treatment options for the 
Veteran's cardiac disorders, the Board again notes that it is not 
sufficient to show that a service-connected disability casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  See 38 C.F.R. § 3.312(c)(1).

In light of the VA examiners' negative opinions, to which the 
Board has afforded greater probative value, the weight of the 
evidence shows that no disability incurred in or aggravated by 
service either caused or contributed to the Veteran's death.  As 
a preponderance of the evidence is against the claim for service 
connection for the cause of the Veteran's death, the benefit of 
the doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


